Exhibit 13 Jacksonville Bancorp, Inc. 2012 Annual Report To Our Shareholders: It is always a pleasure to begin our annual shareholders’ letter discussing the highlights of a record year.You may remember 2011 was a very good year for Jacksonville Bancorp, Inc. and we are happy to report 2012 was even better. Net income for 2012 was $3.6 million, a 9% increase over the 2011 record earnings.At year-end, our total assets stood at $ 321.4 million, we had $ 44.1 million in capital and our deposits totaled $258.5 million – all new record highs.As a result of the outstanding year, we were pleased to pay you a special one-time dividend of $0.10 per share in addition to our regular quarterly dividend. One of the keys to achieving our results during the past two years has been maintaining the quality of our loan portfolio.Our level of nonperforming assets decreased in 2012 and remains below peer group averages.In addition, the financial strength of our agricultural customers enabled them to weather the recent drought conditions. Our trust department and our brokerage subsidiary, Financial Resources Group, continued to build and expand relationships during the year.Both are strong contributors to our non-interest revenues.At year-end we had $80 million of trust assets under management and approximately $220 million in brokerage assets under management. Keeping up with technology and the ever expanding outlets through which customers communicate is always a challenge.In 2012, we introduced an iPad app to complement our existing mobile banking options.We also established a social media presence and implemented a social media strategy. Technology is just one of the external influences that affects the business of community banking.Compliance changes along with additional rules and regulations increases our cost of doing business and creates the need to retain industry consultants to assist with the interpretation and implementation of new regulatory requirements. A factor that cannot be controlled at the local level is the low interest rate environment in which we have been operating.Low interest rates were initially beneficial because they resulted in reducing our cost of funds.However, the prolonged period of low rates will eventually start to squeeze the net interest margins of many banks including ours.At some point the Federal Reserve will end its accommodative monetary policy, but there is little to suggest that compliance and regulatory requirements will become less burdensome. Each year brings new challenges and opportunities and 2013 promises to have plenty of both.On behalf of the every member of the Jacksonville Savings Bank team, we thank you for your support, trust and confidence.Our goal continues to be to provide the very best in financial services in all the markets we serve. Sincerely, Andrew F. Applebee Richard A. Foss Chairman of the Board President and CEO Table of Contents Page Business of the Company 1 Selected Consolidated Financial Information 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Report of Independent Registered Public Accounting Firm 20 Consolidated Financial Statements 21 Notes to Consolidated Financial Statements 30 Common Stock Information 84 Directors and Executive Officers 85 Corporate Information 86 Annual Meeting 86 Business of the Company Jacksonville Bancorp, Inc. (the “Company”) is a Maryland corporation.On July 14, 2010, Jacksonville Bancorp, Inc. completed its conversion from the mutual holding company structure and the related public offering and is now a stock holding company that is fully owned by the public.The Company owns 100% of Jacksonville Savings Bank. Jacksonville Savings Bank is an Illinois-chartered savings bank headquartered in Jacksonville, Illinois.We conduct our business from our main office and six branches, two of which are located in Jacksonville and one of which is located in each of the following Illinois communities: Virden, Litchfield, Chapin, and Concord.We were originally chartered in 1916 as an Illinois-chartered mutual savings and loan association and converted to a mutual savings bank in 1992.In 1995, Jacksonville Savings Bank converted to an Illinois-chartered stock savings bank and reorganized to the mutual holding company form of organization.We have been a member of the Federal Home Loan Bank System since 1932.Our deposits are insured by the Federal Deposit Insurance Corporation. We are a community-oriented savings bank engaged primarily in the business of attracting retail deposits from the general public in our market area and using such funds, together with borrowings and funds from other sources, to originate mortgage loans secured by one-to-four family residential real estate, commercial and agricultural real estate and home equity loans. We also originate commercial and agricultural business loans and consumer loans.Additionally, we invest in United States Government agency securities, bank-qualified, general obligation municipal issues, and mortgage-backed securities issued or guaranteed by the United States Government or agencies thereof.We maintain a portion of our assets in liquid investments, such as overnight funds at the Federal Home Loan Bank. Our principal sources of funds are customer deposits, proceeds from the sale of loans, funds received from the repayment and prepayment of loans and mortgage-backed securities, and the sale, call, or maturity of investment securities.Principal sources of income are interest income on loans and investments, sales of loans and securities, service charges, commissions, loan servicing fees and other fees.Our principal expenses are interest paid on deposits, employee compensation and benefits, occupancy and equipment expense, data processing and telecommunications expense, and Federal Deposit Insurance Corporation insurance premiums. We operate a full service trust department and an investment center.The investment center is operated through Financial Resources Group, Inc., Jacksonville Savings Bank’s wholly-owned subsidiary. 1 Selected Consolidated Financial Information The following tables set forth certain information concerning the consolidated financial position, consolidated data from operations and performance ratios of the Company at the dates and for the years indicated.Selected quarterly financial data for each of the last two years is set forth at Note 19 to the Consolidated Financial Statements. At December 31, (In thousands) Selected Financial Condition Data: Total assets $ Cash and cash equivalents Investment securities Mortgage-backed securities Loans, net(1) Federal Home Loan Bank of Chicago stock, at cost Foreclosed assets, net Bank owned life insurance Deposits Federal Home Loan Bank of Chicago advances — — — Short-term borrowings Stockholders’ equity For the Years Ended December 31, (In thousands, except per share amounts) Selected Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income before income tax Provision for income taxes Net income $ Earnings per share: Basic $ Diluted $ Dividends per share $ (1)Includes loans held for sale of $712,000, $447,000, $280,000, $814,000, and $1.4 million at December 31, 2012, 2011, 2010, 2009, and 2008, respectively. 2 At or For the Years Ended December 31, Selected Financial Ratios and Other Data: Performance Ratios: Return on average assets (ratio of net income to average total assets) % Return on average equity (ratio of net income to average equity) % Interest rate spread(1) % Net interest margin(2) % Efficiency ratio(3) % Dividend pay-out ratio % Non-interest expense to average total assets % Average interest-earning assets to average interest-bearing liabilities % Average equity to average total assets % Asset Quality Ratios: Nonperforming assets to total assets % Nonperforming loans to total loans % Allowance for loan losses to non-performing loans % Allowance for loan losses to gross loans(4) % Capital Ratios (Bank): Total capital (to risk-weighted assets) % Tier I capital (to risk-weighted assets) % Tier I capital (to total assets) % Other Data: Number of offices 7 7 7 7 7 Full time equivalent employees The interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted- average cost of interest-bearing liabilities for the period. The net interest margin represents net interest income as a percent of average interest-earning assets for the period. The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. Gross loans include loans held for sale. 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations General Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding our financial condition and results of operations.The information contained in this section should be read in conjunction with our consolidated financial statements and the accompanying notes. Certain statements in this annual report and throughout Management’s Discussion and Analysis of Financial Condition and Results of Operations are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and involve known and unknown risk, uncertainties and other factors that may cause the Company’s actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward looking statement.Factors that impact such forward looking statements include, among others, changes in general economic conditions, changes in interest rates and competition.We decline any obligation to publicly announce future events or developments that may affect the forward-looking statements herein. Operating Strategy – Overview Our business consists principally of attracting deposits from the general public and using deposits and borrowings to originate mortgage loans secured by one-to-four family residences, commercial real estate and agricultural real estate. In addition, we originate commercial and agricultural business loans and consumer loans.Our net income, like other financial institutions, is primarily dependent on our net interest income, which is the difference between the income earned on our interest-earning assets, such as loans and investments, and the cost of our interest-bearing liabilities, primarily deposits and borrowings.Our net income is also affected by provisions for loan losses and other non-interest income and expenses.General economic conditions, particularly changes in market interest rates, government legislation, monetary policies, and attendant actions of the regulatory authorities are the external influences affecting many of the factors of our net income. Management has implemented various strategies designed to enhance our profitability.These strategies include reducing our exposure to interest rate risk by selling fixed-rate loans and offering other fee-based services to our customers.We recognize the need to establish and adhere to strict loan underwriting criteria and guidelines.We generally limit our investment portfolio to securities issued by the United States Government and Government sponsored entities, mortgage-backed securities collateralized by United States Government sponsored entities, and bank-qualified general obligation municipal issues. The recession which began in 2008 had a severe impact on the entire banking industry resulting in increased bank failures nationwide and a decline in market interest rates.The ongoing low interest rate environment has resulted in higher levels of originations of fixed-rate residential loans for sale to the secondary market during 2012 and 2011.During the years ended December 31, 2012 and 2011, we sold $52.7 million and $32.2 million, respectively, of fixed-rate residential mortgage loans.Market conditions and higher prepayment speeds resulted in a decline in the value of our mortgage servicing rights during 2011, but during 2012 the value of our mortgage servicing rights remained stable.We do not have subprime mortgage or Alt-A loan products.Our investment portfolio has not been affected by the recession and financial crisis, since all of our mortgage-backed securities are issued by United States Government or United States Government sponsored entities.However, the higher prepayment speeds on residential loans did have an adverse effect on our income from mortgage-backed securities due to accelerated premium amortization.Since the real estate values in our market area did not increase as dramatically as they did in other parts of the nation prior to 2008, we have not experienced dramatic decreases in home values during the current recession. 4 We continue to service our existing borrowers and originate new loans to credit-worthy borrowers in an effort to meet the credit needs of our community.We intend to remain a community-oriented financial institution dedicated to meeting the credit and financial services needs of our customers in our market area. Critical Accounting Policies and Use of Significant Estimates In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in preparing our financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ significantly from those estimates under different assumptions and conditions.Management believes the following discussion addresses our most critical accounting policies and significant estimates, which are those that are most important to the portrayal of our financial condition and results and require management’s most difficult, subjective and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Allowance for Loan Losses. We believe the allowance for loan losses is the critical accounting policy that requires the most significant judgments and assumptions used in the preparation of the consolidated financial statements.The allowance for loan losses is a material estimate that is particularly susceptible to significant changes in the near term and is established through a provision for loan losses.The allowance is based upon past loan experience and other factors which, in management’s judgment, deserve current recognition in estimating loan losses.The evaluation includes a review of all loans on which full collectability may not be reasonably assured.Other factors considered by management include the size and character of the loan portfolio, concentrations of loans to specific borrowers or industries, existing economic conditions and historical losses on each portfolio category.In connection with the determination of the allowance for loan losses, management uses independent appraisals for significant properties, which collateralize loans.Management uses the available information to make such determinations.If circumstances differ substantially from the assumptions used in making determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be affected.While we believe we have established our existing allowance for loan losses in conformity with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing our loan portfolio, will not request an increase in the allowance for loan losses.Because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that increases to the allowance will not be necessary if loan quality deteriorates. Foreclosed Assets. Foreclosed assets, consisting of real estate owned acquired through loan foreclosures, are initially recorded at fair value less costs to sell when acquired, establishing a new cost basis.The adjustment at the time of foreclosure is recorded through the allowance for loan losses.Due to the subjective nature of establishing fair value when the asset is acquired, the actual fair value of the foreclosed asset could differ from the original estimate.If it is determined that the fair value has declined subsequent to foreclosure, the asset is written down through a charge to non-interest expense.Operating costs associated with the assets after acquisition are also recorded as non-interest expense.Gains and losses on the disposition of foreclosed assets are netted and posted to non-interest expense. Deferred Income Tax Assets/Liabilities. Our net deferred income tax asset arises from differences in the dates that items of income and expense enter into our reported income and taxable income.Deferred tax assets and liabilities are established for these items as they arise.From an accounting standpoint, deferred tax assets are reviewed to determine that they are realizable based upon the historical level of our taxable income, estimates of our future taxable income and the reversals of deferred tax liabilities.In most cases, the realization of the deferred tax asset is based on our future profitability.If we were to experience net operating losses for tax purposes in a future period, the realization of our deferred tax assets would be evaluated for a potential valuation reserve. 5 Impairment of Goodwill.Goodwill, an intangible asset with an indefinite life, was recorded on our balance sheet in prior periods as a result of acquisition activity.Goodwill is evaluated for impairment annually, unless there are factors present that indicate a potential impairment, in which case, the goodwill impairment test is performed more frequently.During 2012, goodwill was evaluated quarterly due to market conditions. Mortgage Servicing Rights.Mortgage servicing rights are very sensitive to movements in interest rates as expected future net servicing income depends on the projected outstanding principal balances of the underlying loans, which can be greatly reduced by prepayments.Prepayments usually increase when mortgage interest rates decline and decrease when mortgage interest rates rise. Fair Value Measurements. The fair value of a financial instrument is defined as the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale.We estimate the fair value of financial instruments using a variety of valuation methods.Where financial instruments are actively traded and have quoted market prices, quoted market prices are used for fair value.When the financial instruments are not actively traded, other observable market inputs, such as quoted prices of securities with similar characteristics, may be used, if available, to determine fair value.When observable market prices do not exist, we estimate fair value.Other factors such as model assumptions and market dislocations can affect estimates of fair value. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements by U.S. GAAP and IFRSs.The amendments in this ASU generally represent clarifications of FASB ASC Topic 820, but also include some instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed.This ASU results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRSs.The amendments in this ASU are to be applied prospectively.For public entities, the amendments became effective for interim and annual periods beginning after December 15, 2011.The adoption of this ASU is reflected in Note 16 – Disclosures about Fair Value of Assets and Liabilities. In June 2011, the FASB issued ASU No. 2011-05, Amendments to Topic 220, Comprehensive Income.Under the amendments in this ASU, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments in this ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The amendments in this ASU should be applied retrospectively.For public entities, the amendments became effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Early adoption was permitted.The Company retroactively adopted the ASU during the first quarter of 2012 with separate condensed consolidated statements of comprehensive income. 6 In September 2011, the FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment.The update provides entities with the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If, after assessing the totality of events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.However, if an entity concludes otherwise, then it is required to perform the first step of the two-step impairment test by calculating the fair value of the reporting unit and comparing the fair value with the carrying amount of the reporting unit.If the carrying amount of a reporting unit exceeds its fair value, then the entity is required to perform the second step of the goodwill impairment test to measure the amount of the impairment loss, if any.Under the amendments in ASU No. 2011-08, an entity has the option to bypass the qualitative assessment for any reporting unit in any period and proceed directly to performing the first step of the two-step goodwill impairment test.An entity may resume performing the qualitative assessment in any subsequent period.The amendments enacted by ASU No. 2011-08 became effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.Early adoption was permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for the nonpublic entities, have not yet been made available for issuance.The adoption of this update did not have any impact on the Company’s consolidated financial position or results of operations. In December 2011, the FASB issued ASU No. 2011-11, Balance Sheet (Topic 210) – Disclosures about Offsetting Assets and Liabilities.ASU 2011-11 requires an entity to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement.ASU 2011-11 was effective for annual reporting periods beginning on or after January 1, 2012, and interim periods within those annual periods.Retroactive disclosure is required for all comparative periods presented.The adoption of this update did not have any impact on the Company’s consolidated financial position or results of operations. Federal Deposit Insurance Corporation Insurance Coverage The Company’s depositors are protected against the loss of their insured deposits by the FDIC.Currently, basic FDIC insurance coverage is $250,000 per depositor. Recent Developments Midwest drought conditions during 2012 reduced crop yields. As further discussed in Note 4 to the condensed consolidated financial statements included herein, the Company originates agricultural operating lines of credit, which generally have terms of one year and are secured by growing crops, livestock and equipment, and mortgages on farmland.The repayment of agricultural business loans generally is dependent on the successful operation of a farm and can be adversely affected by fluctuations in crop prices, increase in interest rates, and changes in weather conditions.These developments can result in smaller harvests and less income for farmers which can adversely affect such borrower’s ability to repay a loan, and potentially result in an increase in the level of problem loans and loan losses in our agricultural portfolio.While not required, the majority of our agricultural business loans are covered by crop insurance, which provides protection against loss due to lower crop yields as a result of drought conditions.The Company experienced minimal impact on its agricultural borrowers and continues to evaluate the impact these conditions may have on the local economy. 7 Financial Condition Total assets increased by $14.1 million, or 4.6%, to $321.4 million at December 31, 2012 from $307.3 million at December 31, 2011.Net loans increased $2.9 million, or 1.7%, to $173.8 million at December 31, 2012 from $170.9 million at December 31, 2011.Available-for-sale investment securities increased $1.2 million, or 1.9%, to $63.4 million at December 31, 2012 from $62.3 million at December 31, 2011.Mortgage-backed securities increased $11.6 million, or 28.7%, to $52.0 million at December 31, 2012 from $40.4 million at December 31, 2011. The growth in investment and mortgage-backed securities was primarily due to the investment of funds in more liquid alternatives during a period of low loan demand and low interest rates.Cash and cash equivalents decreased $4.1 million to $7.3 million at December 31, 2012 from $11.4 million at December 31, 2011. At December 31, 2012, we have $2.7 million recorded in goodwill associated with a prior acquisition.In 2012, management reviewed goodwill for impairment on a quarterly basis.Management’s analysis concluded that our goodwill was not impaired as of December 31, 2012.At December 31, 2012, we also had $664,000 in mortgage servicing rights, net of the valuation allowance.Our mortgage servicing rights asset represented approximately 45 basis points of the $148.3 million in loans that we serviced.We obtain an independent valuation of the mortgage servicing rights at least annually.Our most recent valuation was obtained as of December 31, 2012.We did not record any impairment of mortgage servicing rights during 2012. Total deposits increased $4.3 million to $258.5 million at December 31, 2012.The mix of our deposits has changed during 2012 with an increase of $12.8 million in low-cost transaction accounts, partially offset by a decrease of $8.5 million in higher-cost time deposits.Transaction accounts have continued to grow, and time deposits have declined, as customers have preferred to maintain short-term, liquid deposits in the current low interest rate environment.In addition, the increase in total deposits reflects customers choosing the safety of insured deposits versus alternative investments.Other borrowings increased $6.2 million during the year to $12.7 million as of December 31, 2012, primarily due to the seasonal deposits of our agricultural business customers.Other borrowings consisted primarily of overnight repurchase agreements, which are provided as a service to our commercial deposit customers. Stockholders’ equity increased $3.0 million, or 7.2%, to $44.1 million at December 31, 2012.The increase in stockholders’ equity was primarily the result of $3.6 million in net income and $224,000 in other comprehensive income, which was partially offset by the payment of $749,000 in cash dividends and $231,000 in stock repurchases.Other comprehensive income consisted of the increase in net unrealized gains, net of tax, on available-for-sale securities reflecting changes in market prices for securities in our portfolio. Other comprehensive income does not include changes in the fair value of other financial instruments included on the balance sheet.Our tangible book value per share increased to $21.69 as of December 31, 2012 from $20.01 at December 31, 2011. COMPARISON OF OPERATING RESULTS FOR THE YEARS ENDED DECEMBER 31, 2 General Net income for the year ended December 31, 2012 totaled $3.6 million, or $1.89 per common share, basic and diluted, compared to net income for the year ended December 31, 2011 of $3.3 million, or $1.74 per common share, basic and diluted.The increase of $281,000 in net income reflected an increase of $886,000 in non-interest income and a decrease of $135,000 in the provision for loan losses, partially offset by a decrease of $500,000 in net interest income and increases of $162,000 in non-interest expense and $78,000 in income taxes. 8 Interest Income Interest income decreased to $12.8 million for the year ended December 31, 2012 from $13.9 million for the year ended December 31, 2011.The $1.1 million decrease in interest income resulted from decreased income of $721,000 on loans, $63,000 on investment securities, and $328,000 on mortgage-backed securities, partially offset by an increase of $37,000 on other interest-earning assets.As noted below, the changes in the composition of our interest-earning assets reflects the investment in investment securities and mortgage-backed securities during a time period where satisfactory loan origination opportunities were lacking. Interest income on loans decreased $721,000 to $10.0 million for the year ended December 31, 2012 from $10.7 million for the year ended December 31, 2011 due to decreases in both the average yield and average balance of loans.The average yield of the loan portfolio decreased 27 basis points to 5.75% for 2012 from 6.02% for 2011. The decrease in the average yield reflected lower market rates of interest and the competitive lending environment.The average balance of loans decreased $4.0 million to $173.6 million during 2012.The decrease in the average balance of loans was primarily due to a decrease in the average balance of commercial real estate and home equity loans, partially offset by growth in residential real estate and agricultural real estate loans.The decrease in the average balance of commercial real estate loans was primarily due to the payoff of several large loans as the borrowers sold the securing property.The decrease in the average balance of home equity loans reflected the volume of loans refinanced and subsequently sold into the secondary market. Interest income on investment securities decreased $63,000 to $2.0 million for the year ended December 31, 2012, reflecting a decrease of 22 basis points in the average yield of the investment securities portfolio. The average yield of investment securities decreased to 3.36% during 2012 from 3.58% during 2011.The average yield does not reflect the benefit of the higher tax-equivalent yield of our municipal bonds, which was reflected as a reduction in income tax expense.Adjusting for this benefit, the tax equivalent yield of the investment portfolio equaled 4.77% for 2012 compared to 4.89% for 2011. The decrease in interest income was partially offset by an increase of $1.8 million in the average balance of the investment securities portfolio to $58.5 million during 2012 from $56.7 million during 2011.The increase in the average balance of investment securities was primarily due to the investment of funds from deposit growth and the lack of corresponding loan demand. Interest income on mortgage-backed securities decreased $328,000 to $801,000 for the year ended December 31, 2012 from $1.1 million for the year ended December 31, 2011, reflecting a decrease of 87 basis points in the average yield on mortgage-backed securities.The average yield on mortgage-backed securities decreased to 1.77% during 2012 from 2.64% during 2011.The average yield was impacted by higher premium amortization resulting from faster prepayments on mortgage-backed securities.The amortization of premiums on mortgage-backed securities, which reduces the average yield, increased $325,000 to $804,000 during 2012, compared to $479,000 during 2011.The decrease in interest income due to a lower average yield was partially offset by a $2.3 million increase in the average balance of mortgage-backed securities to $45.1 million during 2012 from $42.8 million during 2011. Interest income from other interest-earning assets, which consisted of interest-earning demand and time deposits and federal funds sold, increased to $47,000 during the year ended December 31, 2012, from $10,000 for the year ended December 31, 2011.The $37,000 increase is primarily due to a 23 basis point increase in the average yield to 0.38% during 2012 from 0.15% during 2011, reflecting the investment in higher-yielding time deposit accounts during the fourth quarter of 2011.The average balance of these accounts also increased $5.7 million to $12.4 million during 2012 from $6.7 million during 2011. 9 Interest Expense Total interest expense decreased $576,000 to $2.3 million during the year ended December 31, 2012 from $2.9 million during the year ended December 31, 2011.The decrease in interest expense was due to a decrease of $575,000 in the cost of deposits. Interest expense on deposits decreased $575,000 to $2.3 million during the year ended December 31, 2012 from $2.9 million during the year ended December 31, 2011.The decrease in interest expense on deposits was primarily due to a 25 basis point decrease in the average rate paid on deposits to 0.97% during 2012 from 1.22% during 2011.The decrease reflected low short-term market interest rates which continued during 2012 and the change in the composition of our deposits to a higher percentage of low-cost transaction accounts.The decrease in the average rate paid was partially offset by a $1.3 million increase in the average balance of deposits to $235.6 million during 2012 from $234.3 million during 2011.The increase in the average balance of deposits was primarily due to a $6.1 million increase in the average balance of lower-cost transaction accounts, partially offset by a $4.8 million decrease in the average balance of time deposit accounts. Interest paid on borrowed funds decreased $1,000 to $15,000 in 2012 due to a decrease in the average cost of borrowings, partially offset by an increase in the average balance of borrowings.Borrowed funds consist primarily of overnight repurchase agreements.The average rate paid on borrowed funds decreased to 0.23% during 2012 compared to 0.37% during 2011.The average balance of borrowed funds increased to $6.4 million during 2012 compared to $4.6 million during 2011. Net Interest Income As a result of the changes in interest income and interest expense noted above, net interest income decreased by $500,000, or 4.6%, to $10.5 million in 2012 from $11.0 million in 2011.Our interest rate spread decreased by 22 basis points to 3.46% during 2012 from 3.68% during 2011.Our net interest margin decreased 25 basis points to 3.62% during 2012 from 3.87% during 2011.Our net interest income was affected by lower asset yields, partially offset by our lower cost of funds. Provision for Loan Losses The provision for loan losses is determined by management as the amount needed to replenish the allowance for loan losses, after net charge-offs have been deducted, to a level considered adequate to absorb known and probable losses in the loan portfolio, in accordance with accounting principles generally accepted in the United States of America. The allowance for loan losses increased $43,000, or 1.3%, during 2012 to $3.3 million as of December 31, 2012.The increase was the result of the provision for loan losses exceeding net charge-offs.We recorded a provision for loan losses of $490,000 for the year ended December 31, 2012, compared to $625,000 during 2011.The decrease in the provision reflects the lower level of nonperforming loans.Net charge-offs increased $154,000 to $447,000 during 2012 from $293,000 during 2011.The increase in charge-offs was concentrated in the charge-off of $340,000 on one loan secured by commercial real estate, which is in the process of foreclosure. 10 The provisions in 2012 and 2011 were made to bring the allowance for loan losses to a level deemed adequate following management’s evaluation of the repayment capacity and collateral protection afforded by each problem loan identified by management.The review also considered the local economy and the level of bankruptcies and foreclosures in our market area. The following table sets forth the composition of our non-performing assets at December 31, 2012 and 2011, respectively. December 31, December 31, (Dollars in thousands) Non-accrual loans: Real estate loans: One- to four-family residential $ $ Commercial Agricultural — — Home equity Commercial business loans 52 67 Agricultural business loans — — Consumer loans Total non-accrual loans Loans delinquent 90 days or greater and still accruing: Real estate loans: One- to four-family residential — — Commercial — — Agricultural — — Home equity — — Commercial business loans — — Agricultural business loans — — Consumer loans — — Total loans delinquent 90 days or greater and still accruing — — Total nonperforming loans Other real estate owned and foreclosed assets: Real estate loans: One- to four-family residential — 19 Commercial Agricultural — — Home equity — — Commercial business loans — — Agricultural business loans — — Consumer loans — — Totalother real estate owned and foreclosed assets Total nonperforming assets $ $ Ratios: Nonperforming loans to total loans % % Nonperforming assets to total assets Management monitors all past due loans and nonperforming assets.Such loans are placed under close supervision with consideration given to the need for additions to the allowance for loan losses and (if appropriate) partial or full charge-off.At December 31, 2012, we had no loans 90 days or more delinquent which were still accruing interest. Nonperforming assets decreased by $485,000 to $2.3 million at December 31, 2012 as compared to $2.8 million at December 31, 2011.The decrease in the level of nonperforming assets reflects a decrease of $187,000 in nonperforming loans and $298,000 in foreclosed assets.The decrease in nonperforming loans primarily reflected decreases in one-to-four family residential, home equity, and consumer loans, partially offset by an increase in commercial real estate loans.The $198,000 increase in non-accrual commercial real estate is due to the delinquency of a $201,000 loan secured by commercial real estate, which is in the process of foreclosure. 11 The allowance for loan losses as a percentage of nonperforming loans increased to 150.85% at December 31, 2012, as compared to 137.33% at December 31, 2011.This increase was due to both an increase in the allowance for loan losses and a decrease in nonperforming loans during 2012.The decision to increase the allowance for loan losses reflects the growth of the loan portfolio and the changes in the composition of our loan portfolio to reflect higher percentages of commercial business and agricultural loans.We have an experienced chief lending officer and collections and loan review departments which monitor the loan portfolio and seek to prevent any deterioration of asset quality. The following table shows the principal amount of special mention and classified loans at December 31, 2012 and December 31, 2011. December 31, 2012 December 31, 2011 (In thousands) Special Mention loans $ $ Substandard loans Total Special Mention and Substandard loans $ $ The total amount of classified and special mention loans decreased $2.1 million, or 21.4%, to $7.8 million at December 31, 2012 from $9.9 million at December 31, 2011.The decrease in classified and special mention loans during 2012 was due to decreases of $1.5 million in special mention loans and $654,000 in substandard loans.The decrease in special mention loans reflects $903,000 in loans that were upgraded to a pass rating, $592,000 in loans that were downgraded to a substandard rating, and $120,000 in principal reductions on the special mention loans, partially offset by $386,000 in additional loans rated as special mention during 2012.The decrease in substandard loans was primarily related to $1.2 million in principal reductions on these loans, $406,000 in write-offs, and $236,000 in loans upgraded to a pass rating, partially offset by $592,000 in loans downgraded from special mention and $710,000 of additional loans rated as substandard during 2012. Non-interest Income Non-interest income increased $886,000, or 22.2%, to $4.9 million for the year ended December 31, 2012, compared to $4.0 million for the year ended December 31, 2011.The increase in non-interest income resulted primarily from increases of $877,000 in gains on the sale of available-for-sale securities, $274,000 in net income from mortgage banking operations, and $53,000 in income from fiduciary activities, partially offset by a decrease of $360,000 in commission income.The increase in gains on the sale of securities reflected changing market conditions and a higher volume of securities sold totaling $40.7 million during the 2012 compared to $28.4 million during 2011.The sales were made in order to realize gains on the securities while restructuring a portion of the portfolio to reduce our interest rate risk position and improve the quality.During 2012, we sold mortgage-backed securities whose yields were affected by faster prepayment speeds and premium amortization, as well as longer-term, taxable municipal bonds.The increase in mortgage banking income was due to a higher volume of loan sales, as we sold $52.7 million of loans in the secondary market during 2012, compared to $32.2 million during 2011.The increase in income from fiduciary activities reflected growth in trust accounts and improved market conditions.The decrease in commission income reflected reduced account rollover activity during 2012. 12 Non-interest Expense Total non-interest expense increased $162,000, or 1.7%, to $10.0 million for the year ended December 31, 2012, compared to the year ended December 31, 2011.The increase in non-interest expense was primarily due to increases of $222,000 in compensation and benefits expense and $64,000 in professional fees, partially offset by decreases of $71,000 in FDIC insurance premiums and $59,000 in the impairment of mortgage servicing rights.The increase in compensation and benefits expense resulted primarily from higher expenses related to the effect of lower discount rates and the funding of benefit plans, as well as normal salary and benefit cost increases.The increase in professional fees is due to increased legal expenses.FDIC insurance premiums reflect reduced premium rates effective in the second quarter of 2011.The decrease in the impairment of mortgage servicing rights was due to a $59,000 impairment charge recognized during 2011. Income Taxes The provision for income taxes increased $78,000 to $1.3 million during 2012 compared to 2011. The increase in the income tax provision reflected an increase in taxable income.Our effective tax rate was 27.3% for 2012 and 27.7% for 2011, reflecting the impact of tax-exempt income. 13 Average Balances and Yields The following table sets forth, for the years indicated, information regarding average balances of assets and liabilities as well as the total dollar amounts of interest income from average interest-earning assets and interest expense on average interest-bearing liabilities, resultant yields, interest rate spread, net interest margin, and ratio of average interest-earning assets to average interest-bearing liabilities. For the Years Ended December 31, Average Outstanding Balance Interest Yield/ Rate Average Outstanding Balance Interest Yield/
